United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                    UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit              October 18, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                             No. 04-20919



                           JULIE ROBICHAUX,

                                               Plaintiff-Appellant,

                                VERSUS


                        THE CITY OF HOUSTON,

                                                Defendant-Appellee,



             Appeal from the United States District Court
         for the Southern District of Texas, Houston Division
                           ( 4:03-CV-3153 )

Before GARWOOD, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Julie Robichaux (“Robichaux”) appeals the

district court’s entry of summary judgment on her 42 U.S.C. § 1983

claim in favor of Defendant-Appellee City of Houston (the “City”).

Robichaux argues the district court erred when it concluded that

her speech was not protected by the First Amendment because the

speech: (1) did not involve a matter of public concern; and (2) did

not motivate the City’s refusal to accept the withdrawal of her



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
resignation.       We AFFIRM.

     Robichaux worked in the Parks and Recreation Department (the

“Department”) of the City as an Assistant Youth Sports Manager for

the First Tee junior golf program.                     She twice complained to

Department    supervisors       that   a   co-worker     and     also    one    of   her

immediate supervisors had brought a gun to work.                  Both individuals

were suspended.       During their suspensions, Robichaux learned that

one of the individuals might return to the golf program after

suspension.    Upon learning this, Robichaux immediately resigned.

Days later, Robichaux changed her mind and attempted to withdraw

her resignation.       The City exercised its discretion to deny her

attempt to withdraw the resignation.

     Robichaux      initially     brought       suit    in    Texas     state   court,

alleging violations of the Texas Public Whistleblower Act, TEX.

GOV’T CODE ANN. § 554.001-.010.        She amended her petition to allege

a violation of 42 U.S.C. § 1983.               The City removed the lawsuit to

federal court.       Robichaux moved to remand the state retaliation

claim, and    the district court granted the motion.                  The City then

filed a motion for summary judgment.              The court granted the City’s

motion, concluding Robichaux’s speech was not protected because it

did not relate to a matter of public concern.                  The district court

also concluded that, even if the speech were protected, Robichaux

had not raised a genuine factual dispute as to whether her speech

motivated    the    City’s   refusal       to    allow   her     to     withdraw     her

resignation.       This timely appeal followed.              “We review a district

                                           2
court’s grant of summary judgment de novo, applying the same

standards as the district court.”    Priester v. Lowndes County, 354
F.3d 414, 419 (5th Cir. 2004).

     Robichaux argues that the district court erred when it held

that her complaints were not protected speech.     She asserts that

they were protected because they pertained to safety, a matter of

public concern.     Further, she contends that the district court

erred when it held that her complaints did not motivate the City’s

refusal to accept the withdrawal of her resignation.

     After a thorough review of the briefs, oral arguments of the

parties, and relevant portions of the record, we conclude the

district court was correct in granting the City’s motion for

summary judgment.   We AFFIRM the district court’s grant of summary

judgment in favor of the City for essentially the reasons provided

by the district court.

AFFIRMED.




                                 3